DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
The request filed on 11/28/2022 for a Request for Continued Examination (RCE) under 37 CFR 1.114 based on parent Application No. 17278311 is acceptable and a RCE has been established.  An action on the RCE follows.

Claim Objections
Claims 1-3, 5-6, 8-9, 11-12, 26 are objected to because of the following informalities:  
Re Claims 1 and 26, claims recite “using on a polarization tracking capability”, the examiner believes there is typo on “using on”, the “on” should be removed from the amendment.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-6, 8-9, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chakraborty et al. (US 2018/0063693 A1) (Chakraborty herein after) in view of Hamalainen et al. (US 2003/0199270 A1) (Hamalainen herein after).

Re Claims 1 and 26, Chakraborty discloses a method performed by a wireless terminal in a wireless communication network and a wireless terminal, comprising: an antenna array having antenna elements being associated with mutually orthogonal planes of polarization (antenna subarrays and polarization information indicating at least one polarization, [0078]), and a processor (processor, [0011]), the method comprising: 
based on a polarization tracking capability of the wireless terminal (antenna capability information including polarization information, [0083]-[0084]), determining at least one downlink polarization of at least one downlink communication between the wireless terminal and an access node of the wireless communication network (UE receives an indication to operate each of the one or more antenna subarrays with one or more of the at least one polarization, [0085]); 
selecting a reference polarization from the at least one downlink polarization (UE communicates according to the indication, [0085]).
Chakraborty teaches the claimed invention except explicitly discloses based on the reference polarization and a polarization tracking ability of the wireless terminal, configuring at least one uplink polarization of at least one uplink communication between the wireless terminal and the access node.
However, Chakraborty discloses the claimed invention except wireless terminal using polarization tracking capability.  However, Hamalainen discloses a transceiver method and apparatus in a radio system comprising polarization matching in MIMO wherein mobile station receives the signal by using at least two different polarization antennas; the polarization determination measurements are performed by the mobile station ([0089]).
Therefore, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify method and system of Chakraborty, by making use of the technique taught by Hamalainen, in order to improve the capacity and coverage of the uplink and downlink.
Both references are within the same field of digital signal processing, and in particular of MIMO communication, the modification does not change a fundamental operating principle of Chakraborty, nor does Chakraborty teach away from the modification (Chakraborty merely discloses a preferred embodiment). The combination has a reasonable expectation of success in that the modifications can be made using conventional and well known engineering and/or programming techniques, the polarization matching taught by Hamalainen is not altered and continues to perform the same function as separately, and the resultant combination produces the highly predictable result of using on a polarization tracking capability of the wireless terminal, determining at least one downlink polarization of at least one downlink communication between the wireless terminal and an access node of the wireless communication network. 


Re Claim 2, the combined teachings disclose the method of claim 1, Chakraborty discloses further comprising transmitting, to the access node, a first indication of the polarization tracking capability of the wireless terminal (UE reports antenna capability information of the UE, the antenna capability information including polarization information, [0083]).

Re Claim 3, the combined teachings disclose the method of claim 1, Chakraborty discloses further comprising receiving, from the access node, a trigger for activation of the polarization tracking capability of the wireless terminal (UE receive, from a base station, an inquiry for UE capability information, [0082]); and
in response to receiving the trigger, activating the polarization tracking capability of the wireless terminal (UE reports antenna capability information of the UE, [0083]).

Re Claim 5, the combined teachings disclose the method of claim 1, Chakraborty discloses the at least one downlink polarization comprising at least one polarization of at least one polarization-controlled downlink signal dedicated to the wireless terminal (UE receives an indication to operate each of the one or more antenna subarrays with one or more of the at least one polarization, [0085], vertical and/or horizontal polarization of the UE, [0060]).

Re Claim 6, the combined teachings disclose the method of claim 1, Chakraborty discloses the at least one downlink polarization comprising at least one polarization of at least one polarization-multiplexed downlink broadcast signal (UE receives an indication to operate each of the one or more antenna subarrays with one or more of the at least one polarization, [0085], UE report beamforming capability using RCC message, [0063]).

Re Claim 8, the combined teachings disclose the method of claim 1, Chakraborty discloses the at least one downlink polarization comprising at least one polarization of a polarization-controlled pilot signal (Res carry DL pilot signal, [0043]-[0045]).

Re Claim 9, the combined teachings disclose the method of claim 1, Chakraborty discloses further comprising receiving, from the access node, a second indication of the reference polarization to be selected from the at least one downlink polarization, the selecting being performed in accordance with the reference polarization (second indication from beam pairs updated dynamically based on changing communication conditions, [0066]).

Claims 13, 15-16, 19, 21, 25, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chakraborty et al. (US 2018/0063693 A1) (Chakraborty herein after).

Re Claims 13 and 28, Chakraborty discloses a method performed by an access node in a wireless communication network and an access node, comprising an antenna array having antenna elements (eNB, Figure 3) being associated with mutually orthogonal planes of polarization, and a processor (processor, [0015]), the method comprising: 
configuring at least one downlink polarization (antenna capability information including polarization information, [0083]-[0084]) of at least one downlink communication between a wireless terminal of the wireless communication network and the access node (UE receives an indication to operate each of the one or more antenna subarrays with one or more of the at least one polarization, [0085]); 
selecting a reference polarization from the at least one downlink polarization (UE communicates according to the indication, [0085]).
Chakraborty teaches the claimed invention except explicitly discloses determining at least one uplink polarization of at least one uplink communication between the wireless terminal and the access node; and based on the at least one uplink polarization and the reference polarization, determining a polarization tracking ability of the wireless terminal.
However, Chakraborty discloses eNB and the UE communicate in accordance with the indication ([0085]).  It is known in the art that communication between wireless terminal and the access node comprising both uplink communication and downlink communication.  Chakraborty discloses eNB and the UE communicate in accordance with the indication, and indication to operate each of the one or more antenna subarrays with one or more of the at least one polarization.  Therefore, it would have been obvious to one skilled in the art at the time the inventions was filed to achieve the same expected result of determining at least one uplink polarization of at least one uplink communication between the wireless terminal and the access node; and based on the at least one uplink polarization and the reference polarization, determining a polarization tracking ability of the wireless terminal by utilizing the teachings taught by Chakraborty and to further improve data throughput.

Re Claim 15, Chakraborty discloses the method of claim 13, further comprising transmitting, to the wireless terminal, a trigger for activation of the polarization tracking capability of the wireless terminal (UE receive, from a base station, an inquiry for UE capability information, [0082]).

Re Claim 16, Chakraborty discloses the method of claim 13, the at least one downlink polarization comprising at least one polarization of a polarization-controlled downlink signal dedicated to the wireless terminal; or the at least one downlink polarization comprising at least one polarization of a polarization-multiplexed downlink broadcast signal (UE receives an indication to operate each of the one or more antenna subarrays with one or more of the at least one polarization, [0085], UE report beamforming capability using RCC message, [0063]).

Re Claim 19, Chakraborty discloses the method of claim 13, the at least one downlink polarization comprising at least one polarization of a polarization-controlled pilot signal (Res carry DL pilot signal, [0043]-[0045]).

Re Claim 21, Chakraborty discloses the method of claim 13, further comprising transmitting, to the wireless terminal, a second indication of the reference polarization to be selected from the at least one downlink polarization (second indication from beam pairs updated dynamically based on changing communication conditions, [0066]).

Re Claim 25, Chakraborty discloses the method of claim 13, further comprising based on the polarization tracking ability of the wireless terminal, allocating the at least one uplink communication to a polarization-multiplexed spatial beam (UE receives an indication to operate each of the one or more antenna subarrays with one or more of the at least one polarization, communicate in accordance with the indication 506 as part of the beamforming process, [0085]).

Allowable Subject Matter
Claims 11-12, 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH T LAM whose telephone number is (571)270-1862. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K. Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH T LAM/Primary Examiner, Art Unit 2631